Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Priority
         Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign priority document has been received on 12/07/2018.


Information Disclosure Statement
         The information disclosure statements (IDS) submitted on 02/15/2019 and12/07/2018 have been entered and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Initialed copies of the PTO-1449 by the Examiner are attached.

Drawings
        The drawings were received on 12/07/2018.  These drawings are acceptable.


Claim Rejections - 35 USC § 101

       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



       Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 8 and 9 is/are directed to the abstract idea of processing received signals to obtain the phase of the arrival signal.  The courts have upheld that data processing, or other mathematical manipulations of signals and data, constitute the judicial exception of an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements comprise only those elements which are well-known and in common use i.e. processor, antenna.  The claimed reception array antenna is merely a source for data gathering and it is not positively claimed, without including claim language that it actually receives the signals. It is clear that one can do all the required calculations and data processing in their mind or on a piece of paper. The claims also never recite how the signal vectors are obtained by receiving the signals and processing them. The signal vectors are just provided and used to determine the phase. The processing devices merely a processor to control the properties of the signals and solving a set of mathematical relationships to extract phases of the received signals. Similar analysis of claims 2-7 and 10-11 does/do not 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a matrix generation unit, an estimation unit in claims 1 and 9; a first vector generation unit, a second vector generation unit in claims 2-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the specification does not have corresponding structures for these terms.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is not disclosed in the specification that the “an estimation unit configured to estimate at least a phase of the reception signal on a basis of the matrix.”  Only in [0029] it is described how the phase is determined and it is not based on a matrix, rather the phase is determined based on in-phase and quadrature components of the signal as explained starting from [0042].

.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For Claims 1-11 it is unclear what “a matrix generation unit”, “an estimation unit”, “a first vector generation unit” and “a second vector generation unit” are as there is no corresponding structures described in the specification.

For Claim 4 it is also indefinite what are the meats and bounds of the limitation “ wherein the second vector generation unit generates the second vector by converting a value corresponding to an amplitude of each element of the first vector into a square root”. First of all what does it mean converting amplitude of each element in the first vector into square root in the vector nomenclature? If you have a vector A(1 1 1) what is a amplitude of each element of the vector , Amplitude of the vector is a norm A^2 but what is a amplitude of each element.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy (US 4750147 A)  (evidenced by Kishigami US 6351238 B1).
Regarding claim 1 Roy teaches
a signal processing device comprising: (inherent the processing is performed hence processor is present also evidenced by Kishigami US 6351238)
a matrix generation unit(col 3 lines 40-54) configured to generate a matrix(auto and cross covariance matrix  col 4 lines 17-21) by multiplying a received signal vector(X) of a reception signal by a transpose vector of the received signal vector(Y)(also col 9 and col 11), the reception signal being received by a reception array antenna including a plurality of reception antennas(abstract); and 
an estimation unit configured to estimate at least a phase(phase difference is determined , as one of the phases can be considered as 0 phase the rest of the phases are known hence estimation is performed relative to specific sensor) of the reception signal on a basis of the matrix.(col 4 lines 26-35)

As per Claim 2, Roy teaches the signal processing device according to claim 1, further comprising:

a second vector generation unit configured to generate a second vector by performing a predetermined operation on each element of the first vector, (col 11 line 65- col 12 line 15  multiple eigenvectors are calculated e1xy, e2xy, or obtaining the vector aT(theta))
wherein the estimation unit estimates at least the phase of the reception signal using the second vector.(col 12 lines 17-32 with col 8 line 61-col 9 line 1 phase delays between doublet sensors , or obtaining the matrix phi)

As per Claim 3, Roy teaches the signal processing device according to claim 2, wherein the first vector generation unit generates the first vector by mapping an element of the matrix to a position corresponding to a phase.(col 11 eq 17 with eigenvector calculation)

As per Claim 4, Roy teaches the signal processing device according to claim 2, wherein the second vector generation unit generates the second vector by converting a value corresponding to an amplitude of each element of the first vector into a square root.(col 9 equation 6 sigma^2*I part amplitude^2 with col 10 eq11 eigenvalues )

As per Claim 6, Roy teaches the signal processing device according to claim 1, wherein the reception array antenna has L elements (where L is an integer of 2 or more) arranged in a line shape with a distance d between the elements (Col. 8, Lines 1-4; each doublet can be considered as an array element).

As per Claim 7, Roy teaches the signal processing device according to claim 1, wherein the reception array antenna includes a first reception array antenna and a second reception array antenna, the first reception array antenna having L elements (where L is an integer of 2 or more) arranged in a line shape with a distance d between the elements, the second reception array antenna having M elements (where M is an integer of 2 or more) arranged in a line shape with a distance d between the elements, the second reception array antenna being spaced with a distance of L x d or less in a direction identical to an arrangement direction of the first reception array antenna (Col. 8, Lines 1-4; Part of array elements can be considered to form the first reception array antenna, and the other half can be considered as second array antenna) .

As per Claim 8, Roy teaches a signal processing method comprising: 
generating a matrix (auto and cross covariance matrix  col 4 lines 17-21) by multiplying a received signal vector of a reception signal(X) by a transpose vector of the received signal vector (Y)(also col 9 and col 11), the reception signal being received by a reception array antenna including a plurality of reception antennas (abstract); and 


As per Claim 9, Roy teaches a signal reception device comprising: 
a reception array antenna including a plurality of reception antennas arranged at a predetermined interval (Abstract; Col. 8, Lines 1-4); 
a matrix generation unit (col 3 lines 40-54) configured to generate a matrix (auto and cross covariance matrix  col 4 lines 17-21) by multiplying a received signal vector of a reception signal (X) received by the reception array antenna by a transpose vector of the received signal vector (Y)(also col 9 and col 11); and 
an estimation unit configured to estimate at least a phase (phase difference is determined , as one of the phases can be considered as 0 phase the rest of the phases are known hence estimation is performed relative to specific sensor) of the reception signal on a basis of the matrix (col 4 lines 26-35).

As per Claim 10, Roy teaches the signal reception device according to claim 7, wherein the reception array antenna has L elements (where L is an integer of 2 or more) 

As per Claim 11, Roy teaches the signal reception device according to claim 7, wherein the reception array antenna includes a first reception array antenna and a second reception array antenna, the first reception array antenna having L elements (where L is an integer of 2 or more) arranged in a line shape with a distance d between the elements, the second reception array antenna having M elements (where M is an integer of 2 or more) arranged in a line shape with a distance d between the elements, the second reception array antenna being spaced with a distance of L x d or less in a direction identical to an arrangement direction of the first reception array antenna (Col. 8, Lines 1-4; Part of array elements can be considered to form the first reception array antenna, and the other half can be considered as second array antenna) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 4750147 A) in view of Natsume (US 20060007036).
As per Claim 5, Roy teaches the signal processing device according to claim 1, wherein the estimation unit further estimates an arrival direction(col 12 lines 17-32)
But Roy does not explicitly teach
estimating intensity of the reception signal.
Natsume teaches
estimating intensity of the reception signal.[0097]
 It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Kishigami with invention by Natsume in order to estimate all parameters associated with signal of interest.

Conclusion
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648                                                                                                                                                                                             
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648